Citation Nr: 1635615	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for gastrointestinal disability, to include as due to an undiagnosed illness.  

3. Entitlement to service connection for a disability manifested by swelling of the lymph nodes, to include as due to an undiagnosed illness. 

4. Entitlement to service connection for infertility, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to June 1989, and January 1991 to October 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in May 2011.  The RO issued a statement of the case (SOC) in November 2012.  The Veteran subsequently perfected her appeal with a VA Form 9 in January 2013.

In December 2015, the Board remanded the Veteran's claims for service connection so that the Veteran could be scheduled for a Video Conference Board hearing.    

In April 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file, and the case has now been returned to the Board for further appellate action.

The issues of entitlement to service connection for gastrointestinal disability, to include as due to an undiagnosed illness, entitlement to service connection for a disability manifested by swelling of the lymph nodes, to include as due to an undiagnosed illness, and entitlement to service connection for infertility, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A diagnosis of PTSD is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 
The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of her claim for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the May 2010 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  The May 2010 letter also informed her of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  Her statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Veteran underwent a VA examination in November 2010.  This examination is found to be adequate in so far as it thoroughly and accurately portrays the extent of the claimed disability.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with her claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A Video Conference Board hearing was held in April 2016.  The Veteran set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2016 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board notes that the case was remanded in December 2015.  The Board's December 2015 remand directed that the Veteran be afforded a Board hearing.  A Videoconference Board hearing was held in April 2016.  Accordingly, the requirements of the December 2015, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304(f).

The Board acknowledges that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United Stated Court of Appeals for the Federal Circuit.  Id.  As the Veteran's claim was certified to the Board in August 2013 (prior to August 4, 2014), the diagnosis of any mental disorder in this case must be in accordance with the diagnostic criteria under DSM-IV.  Id; but see 38 C.F.R. § 4.125(a) (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

IV.  Facts and Analysis

In the June 2010 Statement in Support of Claim for Service connection for PTSD, the Veteran attests to incidents during service, which she maintains to have been traumatic.  The Veteran reported that she suffers from PTSD as a result of her time in service.    

Service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321  (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In November 2010 the Veteran was afforded a VA examination.  The examiner noted the Veteran reported seeing a private practitioner, but she could not recall the name.  As for treatment, the examiner noted the Veteran had been treated for major depressive disorder, anxiety and possible PTSD.  She reported that during her tour to Southwest Asia, she saw dead people on the side of the road, and a friend who was blown up and died.  Following mental status evaluation, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  According to the VA examiner, the Veteran meets the DSM-IV criteria for a diagnosis of major depressive disorder with anxiety not otherwise specified, for which service connection has been established by the RO in an April 2011 rating decision.

At the Board hearing, the Veteran and her representative asserted that the Veteran may meet the criteria for a diagnosis of PTSD under the DSM-5 criteria.  As noted above, because the Veteran's appeal was certified to the Board prior to August 4, 2014, her claim for PTSD does not fall within the purview of the amended version of the Rating Schedule concerning mental disorders, and thus, for purposes of this appeal, any diagnosis of a mental disorder must conform to DSM-IV, and not DSM-5.  Accordingly, as a matter of law, the diagnostic criteria under DSM-5 are not for application in this appeal.  See 80 Fed. Reg. 14308 (Mar. 19, 2015) (The Secretary does not intend for the provisions of this final rule to apply to claims that were certified to the Board of Veterans' Appeals on or before August 4, 2014).

VAMC treatment records, as well as the private treatment records from Dr. A.B., do not contain a diagnosis or treatment for PTSD.  

Furthermore, while the Veteran is competent to describe her symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from a psychiatric condition as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis of PTSD.  The Board concludes that the medical evidence, which reveals no findings of a diagnosis of PTSD, is of greater probative value than the Veteran's lay contentions.  VA and private treatment records show the Veteran's contacts with health professionals, including mental health professionals who have evaluated her psychiatric complaints, have been numerous and which, during such time, the Veteran was not diagnosed with PTSD.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, the evidence does not reflect findings of PTSD.

Accordingly, in the absence of evidence showing a presently existing diagnosis of PTSD, in accordance with DSM-IV, during the period of the claim, service connection for PTSD is not warranted on any basis and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.  

Here, the evidence of record reflects that the Veteran served in Southwest Asia, during the presumptive period under the provisions of 38 U.S.C.A. § 1117 (2014), and 38 C.F.R. § 3.317(e)(2)(2015).  The Veteran asserts that she has gastrointestinal problems, infertility, and swollen lymph nodes, due to an undiagnosed illness, as a result of her service in Southwest Asia.  Therefore, the Board believes that due consideration of whether the Veteran's claimed symptoms may establish an undiagnosed illness or a multi-symptoms illness that causes a chronic qualifying disability must be afforded.   

With regard to the examinations rendered for each of the claimed conditions, the Board notes if a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007);  Hayes v. Brown, 9Vet. App. 67 (1996).  Adequacy means that the Board can perform an informed readjucation.   Barr, 21 Vet. App. at 303 (2007).   

As it pertains to gastrointestinal problems, at the Board hearing, the Veteran reported experiencing symptoms of gastrointestinal problems since 2000, with symptoms being a history of weight loss and gain, cramps, burning, and diarrhea on a daily basis.  The Veteran's service treatment records indicate the Veteran received a typhoid immunization during service, and subsequently complained of nausea, vomiting, and diarrhea.  According to VA treatment records, at a June 2010 visit, the Veteran reported watery stools twice a day for the prior ten years.  The Veteran underwent a VA examination in January 2011.  The Veteran reported problems with her lower bowel, with an onset of 2001, which occurs on a daily basis.  As for a diagnosis, the examiner documented "veteran statement of chronic diarrhea x 10 year, etiology unknown."  There is no mention in the examination report of a diagnosed gastrointestinal disability, or an opinion regarding a possible relationship to service in Southwest Asia.  Clarification is needed as to whether the Veteran has a diagnosed gastrointestinal disability, and if so, whether it is related to the Veteran's military service.  The VA examiner noted there is no objective evidence, however this is not the standard, as the Veteran is competent to report her symptoms.  

With regard to swollen lymph nodes, VA treatment records indicate that in May 2010, the Veteran reported a history of her lymph nodes flaring.  At the VA examination in January 2011, the Veteran reported swelling of her lymph nodes at her throat and her underarms.  She reported that her swollen lymph nodes had not been evaluated by a medical practitioner.  Her service treatment records were noted as being silent for lymphadenopathy.  She reported swelling was intermittent with remissions, and she was not undergoing any treatment.  As for a diagnosis, the examiner noted the Veteran made a subjective statement of intermittent axillary and neck lymphadenopathy.  There is no opinion regarding etiology, or of a possible relationship to service in Southwest Asia.  Clarification is needed as to whether the Veteran has a diagnosed lymph node condition, and if so, whether it is related to the Veteran's military service.  
 
With regard to infertility, at the Board hearing, the Veteran reported that she was infertile.  She attributed being infertile to being administered shots during her time in service.  According to a June 2009, treatment record from the Veteran's primary care physician, the physician noted the Veteran last had her menses in May 2009.  In a July 2010 VA treatment record, the Veteran reported that she ceased menstruating in her 20's, following the administration of shots in service.  The record also indicates that the Veteran reported never having been pregnant.  At the VA examination in January 2011, the Veteran reported her menses ceased in 1991.  Service treatment records reveal the Veteran received a cholera and typhoid vaccine in October 1986.  As for a diagnosis, the examiner diagnosed the Veteran with amenorrhea since 1991, of unknown etiology.  There is no mention in the examination report of a diagnosed infertility condition.  The examiner stated that the Veteran has had amenorrhea since 1991, of unknown etiology.  Amenorrhea is the absence or suppression of menstruation.  This statement is inaccurate, as the medical treatment records indicate the Veteran's physician in June 2009 noted the Veteran had her menses in May of 2009.  The examiner did not comment on the Veteran's contentions that her infertility is a result of exposure to vaccinations she received during service, or of a possible link between amenorrhea and service in Southwest Asia.  An opinion is needed as to whether or not the Veteran is, or was  infertile, during the course of the appeal, taking into account and reconciling the VA treatment records, VA examination, and private treatment records.  An opinion should be obtained that specifically considers the Veteran's lay reports regarding her infertility, and the suggested causation to the administration of vaccines during service, due to service otherwise, or due to an undiagnosed illness.  

Accordingly, the Board finds that the Veteran must be afforded a new examination that addresses the Veteran's statements, service treatment records, and private treatment records, as well as an opinion that can be rendered that addresses undiagnosed illness and service in Southwest Asia.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Furthermore, if the signs and symptoms are not characteristic of a known clinical diagnosis, the physician should so indicate.  Joyner v. McDonald, 766 F.3d 1391 (2014).   

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and requested to 
provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for her symptoms of gastrointestinal problems, swollen lymph nodes, and infertility.  After the Veteran has signed the appropriate releases, those non-VA records not already on file should be obtained and associated with the claims folder. All efforts to obtain VA and non-VA records that are adequately identified should be fully documented. VA and non-VA facilities must provide a negative response if the identified records are not available and notice to the Veteran should be provided in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine whether the Veteran's claimed gastrointestinal problems, swollen lymph nodes, and infertility, are related to service.  The claims folder must be made available to and be reviewed by the examiner.

A fully articulated medical rationale for any opinion 
      expressed must be set forth in the medical report.  If 
      the examiner cannot provide an opinion without 
      resorting to mere speculation, such should be so stated 
      along with a supporting rationale. In so doing, the 
      examiner shall explain whether the inability to provide 
a more definitive opinion is the result of a need for additional information, or that he or she has exhausted 
      the limits of current medical knowledge in providing 
      an answer to the particular question.

(A) The examiner should provide an opinion for the following questions with regard to gastrointestinal problems:

(a) Does the Veteran suffer from gastrointestinal 
problems?

(b) If the answer to (a) is "Yes," can the Veteran's gastrointestinal problems be associated with a known clinical diagnosis?  If so please, provide the diagnosis of the condition. 

(c) If the answer to (b) is "Yes," is it at least as likely as not (a 50 percent or greater probability) any such diagnosed condition had its onset during service; or, was it caused by, or the result of, any injury, illness or incident that occurred during service, to include any service in the Southwest Asia during the Gulf War?   In so opining the examiner is asked to discuss and consider the Veteran's lay reports regarding gastrointestinal problems, and the STRs reports of stomach irritability.  

(B)  The examiner should provide an opinion for the following questions with regard to swollen lymph nodes:

(a) Does the Veteran suffer from swollen lymph nodes?

(b) If the answer to (a) is "Yes," can the Veteran's swollen lymph nodes be associated with a known clinical diagnosis?  If so please, provide the diagnosis of the condition. 

(c) If the answer to (b) is "Yes," is it at least as likely as not (a 50 percent or greater probability) any such diagnosed condition had its onset during service; or, was it caused by, or the result of , any injury, illness or incident that occurred during service, to include any service in the Southwest Asia during the Gulf War?   In so opining the examiner is asked to discuss and consider the Veteran's lay reports regarding her swollen lymph nodes.  

(C) The examiner should provide an opinion for the following questions with regard to infertility:

(a) Does the Veteran suffer from infertility?

(b) If the answer to (a) is "Yes," can the Veteran's infertility be associated with a known clinical diagnosis?  If so please, provide the diagnosis of the condition. 

(c) If the answer to (b) is "Yes," is it at least as likely as not (a 50 percent or greater probability) any such diagnosed condition had its onset during service; or, was it caused by, or the result of, any injury, illness or incident that occurred during service, to include any service in the Southwest Asia during the Gulf War?  In so opining the examiner is asked to discuss and consider the Veteran's lay reports regarding exposure to vaccines during service causing infertility.  

      3.  Readjudicate the claims.  If the claims are not 
      granted in full, the Veteran must be provided a 
      supplemental statement of the case (SSOC).  An 
appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGELTON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


